SCIRE FACIAS against bail for the stay of execution, commenced before a justice of the peace, and taken by appeal to the Circuit Court. The cause was submitted to the Court, and judgment rendered for the plaintiff. The record stated that there was an issue in the cause, but did not show what it was. Held, that it must be presumed that the cause was tried on the general issue, the statute giving to the defendant the benefit of such plea in suits commenced before a justice of the peace. Held, also, that the transcript of the justice’s judgment from which the appeal was taken, and the scire facias in the cause, on which alone the plaintiff relied, did not sustain the cause of action. See Burger et al. v. Becket, 6 Blackf. 61.